                        Case 4:11-cr-00037-DPM Document 82 Filed 09/14/20 Page 1 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 1



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

              UNITED STATES OF AMERICA                                )) JUDGMENT IN A CRIMINAL CASE
                                 V.                                   ) (For Revocation of Probation or Supervisedft~E         D
                                                                      )                                      U S DISTRICT COURT
                        Michael Feathers                                                                 EASTERN DISTRICT ARKANSAS
                                                                      )
                                                                      ) Case No. 4:11-cr-37-DPM
                                                                      ) USM No. 26282-009
                                                                      )
                                                                      ) Jim Watt
THE DEFENDANT:
l!1'   admitted guilt to violation of condition(s)        Mand. & Spec.                  of the term of supervision.
D      was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                             Violation Ended
1 (Mand. 2)                     Committing another crime, a Grade C Violation                                  04/13/2020

2 (Spec. 5)                      Possessing pornography, a Grade C Violation                                   04/13/2020

3 (Spec. 7)                      Using an unmonitored cell phone, a Grade C Violation                          04/13/2020



       The defendant is sentenced as provided in pages 2 through _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D      The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untI1 all fines, restitution, costs, and special assessments imposed by this judgment are
fully pitjd. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
econom1c crrcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0350                                                   09/11/2020
                                                                                              Date of Imposition of Judgment
Defendant's Year of Birth:            1975

City and State of Defendant's Residence:
Greenbrier, Arkansas
                                                                          D.P. Marshall Jr.                    United States District Judge
                                                                                                  Name and Title of Judge
                       Case 4:11-cr-00037-DPM Document 82 Filed 09/14/20 Page 2 of 5
AO 245D (Rev. 09/19)      Judgment in a Criminal Case for Revocations
                          Sheet 2- Imprisonment
                                                                                                  Judgment - Page    2      of   5
DEFENDANT: Michael Feathers
CASE NUMBER: 4: 11-cr-37-DPM


                                                                IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
24 months.




     !if'   The court makes the following recommendations to the Bureau of Prisons:

1) designation to a facility that offers all needed programs as close as possible to Faulkner County, Arkansas to
facilitate family visitation.



     !if'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                        a.m.      •    p.m.   on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                        RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL



                                                                               By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
                        Case 4:11-cr-00037-DPM Document 82 Filed 09/14/20 Page 3 of 5
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 3 - Supervised Release
                                                                                                     Judgment-Page   _3_      of        5
DEFENDANT: Michael Feathers
CASE NUMBER: 4:11-cr-37-DPM
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 the unserved remainder of the ten-year term imposed in 2012 (about seven years).




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                   l!5' The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                        substance abuse. (check if applicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
5.     J!1'" You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
             as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
             where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 4:11-cr-00037-DPM Document 82 Filed 09/14/20 Page 4 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page   -~4- of            5
DEFENDANT: Michael Feathers
CASE NUMBER: 4: 11-cr-37-DPM

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
                         Case 4:11-cr-00037-DPM Document 82 Filed 09/14/20 Page 5 of 5
  AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                          Sheet 3D - Supervised Release
                                                                                          Judgment-Page __5_ of _       __,_,_5_ _
  DEFENDANT: Michael Feathers
  CASE NUMBER: 4: 11-cr-37-DPM

                                        SPECIAL CONDITIONS OF SUPERVISION
The Court reimposes the special conditions from its 28 November 2012 Amended Judgment, with one modification:

1) The probation office will provide the State with all necessary information to comply with any sexual-predator or
sexual-offender notification/registration statutes. The probation office may require Feathers to report to the responsible
State agency directly for additional processing.

2) Feathers will participate in a sex-offender treatment program under the guidance and supervision of the probation officer
and abide by the rules, requirements, and conditions of the treatment program, including submitting to polygraph testing.
This program may include polygraph testing.

3) Feathers will have no direct contact with minors (less than 18 years) without the written approval of the Probation Office.

4) Feathers shall not enter any area where children are frequently present, e.g. schools, day cares, playgrounds, etc.

5) Feathers shall not possess or consume pornography of any kind.

6) Feathers shall not own or use a computer or similar device without the written permission of his probation officer. It
makes no difference if the computer or other device can access the internet.

7) Feathers must allow the probation office to install monitoring software and hardware on any approved computer or
similar device.

8) Without the prior approval of the probation office Feathers must not utilize any social-networking sites that allow minor
children to be members.

9) Feathers must submit himself and any of his property to a search at any time, with or without a warrant, by any
probation or law-enforcement officer with reasonable suspicion that Feathers has violated his supervised release terms or
that he is (or has been) engaged in unlawful conduct. Feathers is also subject to a search by a probation officer in the
lawful discharge of the officer's supervision functions under 18 U.S.C. § 3583.

10) If the probation office requests it, then Feathers must disclose his business and personal financial information.

11) Feathers must participate in mental-health counseling under the guidance and supervision of the probation office.
